Citation Nr: 1132937	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously disallowed claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted for the claimed disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg.  The Veteran testified before the undersigned Veterans Law Judge in February 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  An RO rating decision dated in October 2005 denied a claim of entitlement to service connection for PTSD; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the October 2005 decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim.

3.  The competent and credible evidence establishes that the Veteran has been diagnosed with PTSD by a VA psychiatrist and that such diagnosis is due to a stressor that is based on "fear of hostile military or terrorist activity."  



CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 
and Other Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with respect to both the issue of whether to reopen her previously disallowed claim of service connection for PTSD and the underlying issue of whether service connection is warranted for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Following the issuance of the May 2009 statement of the case, the Veteran submitted additional documentary evidence in support of her appeal that was received at the February 2011 Board hearing.  Generally, pertinent evidence must be reviewed by the RO prior to being considered by the Board.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  However, in the present case, the Veteran submitted a waiver of RO review with the evidence; thus, no remand for RO consideration is necessary.  See 38 C.F.R. § 20.1304(c) (2010).  

Finally, the Board observes that the RO in the instant case did not consider the underlying merits of the Veteran's claim for service connection for PTSD, but rather simply denied her request to reopen this previously denied claim.  Pursuant to the holding in Hickson v. Shinseki, 23 Vet. App. 394, 399-400, a matter generally must be returned to the RO for consideration of the merits when the Board reopens a claim after the RO has denied reopening that same claim.  However, such requirement is not necessary when the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits.  Id.  Here, the Board is granting service connection for PTSD.  The Veteran is therefore not prejudiced by the Board proceeding with a decision on the merits in the first instance.  

Legal Criteria and Analysis

New and Material Evidence

Historically, the Veteran filed a claim for service-related compensation benefits for PTSD in June 2005.  It was denied by RO rating decision dated in October 2005 on the basis that there was no evidence of a diagnosis of PTSD and no evidence of a stressor upon which PTSD might be based.  The Veteran did not appeal the October 2005 rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Thereafter,  in November 2006, the Veteran re-filed for PTSD.  In a November 2007 rating decision, the RO denied her request to reopen the previously disallowed claim citing a lack of new and material evidence as the basis for the denial.  The Veteran perfected an appeal as to the November 2007 rating decision and, as such, the issue of whether to reopen the Veteran's claim of entitlement to service connection for PTSD is now before the Board for appellate review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen her claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence of record as of the October 2005 RO rating decision consisted of the Veteran's own lay assertions of PTSD due to military sexual trauma, service treatment and personnel records which did not contain any reference to mental health problems, and post-service VA treatment records.  With regard to the later medical evidence, such records were devoid of any mention of mental health problems or diagnoses, including PTSD.  

Since the RO's final denial in October 2006, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  In this regard, the record contains multiple references to a diagnosis of PTSD, as provided by both VA and non-VA clinicians.  Also relevant to the current claim to reopen is written and oral testimony from the Veteran that her current PTSD is due to stressful events experienced while serving in Honduras on active duty in the early 1990s.  Specifically, she described how she felt that her life was constantly in jeopardy during her six months of temporary duty with Joint Task Force Bravo as a result of the high tension situation that existed between the United States (U.S.) and Honduran military forces and the rebels.  In support of this lay assertion, the Veteran submitted news briefs that show sniper attacks shortly before her arrival in Honduras.  Also relevant are articles detailing the downing of a U.S. Army helicopter in January 1991 and execution of those onboard; the Veteran contends that she personally knew at least two of the individuals involved in this particular incident.  

The foregoing evidence was not previously on file at the time of the Veteran's October 2005 denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains competent medical evidence indicating that the Veteran has been diagnosed with PTSD due to military events experienced while serving in Honduras.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (holding that the evidence is presumed credible when determining whether a claim should be reopened).  Additionally, it contains lay testimony regarding a new stressor as well as information tending to corroborate such stressor.  See id.  When viewed in conjunction with the evidence previously of record, namely, the Veteran's service personnel records confirming that she served on temporary duty in Honduras in the early 1990s, the newly submitted evidence relates to the reasons for the previous denial and raises a reasonable possibility of substantiating the her claim for service connection for PTSD.  Thus, the Board finds that she has submitted new and material evidence and her claim of entitlement to service connection for PTSD is considered reopened.  38 C.F.R. § 3.156.

Service Connection

Turning to the merits of the Veteran's underlying claim for service connection, the Board concludes, for the reasons discussed immediately hereafter, that the competent, credible, and probative evidence demonstrates that her current PTSD is the result of a military service stressor.  As such, service connection for PTSD should be granted.  

As discussed above, the Veteran contends that she is entitled to service connection for PTSD based on her experiences while serving in Honduras.  Throughout this appeal she has asserted feeling that she was in constant danger due to the situation that existed between the U.S. and Honduran military forces and the rebels.  At a March 2009 VA psychological assessment, she described how she would travel throughout the country with military and government officials, and feared that her party would be attacked off-base.  Such fear was, in part, fed by an incident that occurred approximately four months prior to her arrival in Honduras (i.e., April 1990) in which snipers fired automatic weapons at a bus carrying twenty-eight U.S. Air Force personnel near Tegucigalpa.  Also adding to her fear was an event that occurred in January 1991 in which three U.S. Army airmen were gunned down in their helicopter; rebels executed two of the three airmen after they landed.  According to the Veteran, she personally knew the two men executed.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2010).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2010).  Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

Initially, the Board observes that the Veteran's service records fail to corroborate any lay assertions that she directly engaged in combat with Honduran rebels during service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003) (finding that combat requires personal participation in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Rather, service records show that the Veteran served six months in Honduras sometime between June 1989 and October 1991 as a legal specialist to Joint Task Force Bravo at Soto Cano Air Force Base (AFB) "providing advice and assistance in the areas of military justice, legal assistance, and claims."  There is no mention of any combat-related duties or incidents.  

There is, however, sufficient evidence of record to corroborate the Veteran's lay contentions regarding a general mood of instability and hostility in Honduras and El Salvador during the period of time she would have been serving.  As previously mentioned, the Veteran submitted copies of news briefs and news articles dated shortly before her arrival and during her stay at Soto Can AFB.  Such briefs/articles indicate multiple attacks on U.S. military personnel by Honduran rebels, including a July 1989 bombing of military policeman in La Ceiba, an April 1990 sniper attack on a bus carrying U.S. Air Force personnel, and the January 1991 downing of a U.S. Army helicopter and subsequent execution of two of the airmen onboard.  The Veteran indicated that these off-base attacks necessitated a higher alert on-base which fed into her fears of being a target.  

These events, in the Board's opinion, are consistent with a stressor based on "fear of hostile military activity" as defined above.  Moreover, the Board finds credible the Veteran's own statements regarding her response to these events given the level of instability in the region at the time of her service.  Given that the Veteran's stressor is based on "fear of hostile military or terrorist activity," the critical element of this PTSD claim now becomes whether she has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on this stressor.  See 75 Fed. Reg. at 39,852.  

The Veteran was evaluated by a VA psychiatrist in February 2009 for the purpose of confirming a previous diagnosis of PTSD obtained at another VA medical facility.  At such examination, the Veteran related a history of severe physical and sexual abuse growing up.  She also discussed her involvement in "some hostile activities in Honduras in which she felt that her life was threatened" such as riding around in a bulletproof van and constantly feeling that her life was in jeopardy.  She indicated that she experiences nightmares regarding her experiences.  Following the interview, the examining physician endorsed DSM-IV Axis I diagnoses of PTSD and bipolar affective disorder.  In explaining the former diagnosis, the physician noted that the Veteran "suffered sexual abuse growing up which seemed to have set the stage for some sensitivity to stressors later in the military.  She did develop [PTSD]."  

While the above diagnosis is not exactly explicit in identifying her military stressor as the primary stressor for her PTSD diagnosis, the Board is satisfied that the VA psychiatrist's explanation of the development of her PTSD clearly indicates that she did not develop PTSD until after exposure to "hostile activities in Honduras."  Furthermore, following the February 2009 psychiatric evaluation, the Veteran began regular psychotherapy through the VA, and the notes associated with such treatment clearly indicate that her PTSD diagnosis and symptoms center around her experiences in Honduras.  Therefore, granting all reasonable doubt in favor of the Veteran, the Board finds that the record contains competent and credible evidence of a diagnosis of PTSD that is based on her general feelings of fear while serving in Honduras.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In sum, the Veteran has a current diagnosis of PTSD from a VA psychiatrist that is the direct result of a stressor that is based on "fear of hostile military activity."  Under these circumstances, service connection is warranted for PTSD.  38 C.F.R. § 3.304(f) (2010); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.  


ORDER

The Veteran's request to reopen her previously disallowed claim of entitlement to service connection for PTSD is granted, and the claim is considered reopened.

Service connection is granted for PTSD.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


